      Case 1:15-cv-07614-RA-GWG Document 202
                                         201 Filed 09/21/20
                                                   04/13/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



DENNIS WILSON, Individually and on         Case No. 1:15-cv-07614-RA-GWG
Behalf of All Others Similarly Situated,

                             Plaintiff,

              v.

LSB INDUSTRIES, INC., JACK E.
GOLSEN, BARRY H. GOLSEN, MARK T.
BEHRMAN, TONY M. SHELBY, and
HAROLD L. RIEKER, JR.



                      [PROPOSED] CLASS DISTRIBUTION ORDER
      Case 1:15-cv-07614-RA-GWG Document 202
                                         201 Filed 09/21/20
                                                   04/13/20 Page 2 of 4




       Having considered all materials and arguments submitted in support of Plaintiffs’

Unopposed Motion for Class Distribution Order (the “Motion”), including the Memorandum of

Law in Support of the Motion, the Declaration of Luiggy Segura in Support of Plaintiffs’ Motion

for Authorization to Distribute Net Settlement (the “Segura Declaration”), and the Declaration of

Don M. Blandin in Support of Lead Plaintiffs’ Motion for Approval of Distribution Plan,

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      This Class Distribution Order incorporates by reference the definitions in the

Stipulation and Agreement of Settlement (ECF. No. 179-1) (the “Stipulation”). All terms not

otherwise defined shall have the same meaning as set forth in the Stipulation or the Segura

Declaration.

       2.      This Court has jurisdiction over the subject matter of the Action and over all parties

to the Action, including all Settlement Class Members.

       3.      As set forth in the Segura Declaration, the administrative determinations of the

Claims Administrator in accepting and rejecting Claims are approved.               Specifically, the

administrative determinations of the Claims Administrator accepting those Claims set forth in

Exhibits C and D of the Segura Declaration are approved.             Likewise, the administrative

determinations of the Claims Administrator rejecting those Claims set forth in Exhibit E of the

Segura Declaration, are approved.

       4.      As set forth in the Segura Declaration, no new Claims received after January 31,

2020 may be included in the distribution, except as provided for in paragraph 8 below.

       5.      The Court authorizes payment of $70,266.62 from the Settlement Fund to the

Claims Administrator for the balance of the fees and expenses incurred and to be incurred in

connection with the claims administration process, as described in the Segura Declaration.

       6.      The distribution plan for the Net Settlement Fund as set forth in the Segura

Declaration and accompanying exhibits is approved. The balance of the Net Settlement Fund shall

                                                 1
      Case 1:15-cv-07614-RA-GWG Document 202
                                         201 Filed 09/21/20
                                                   04/13/20 Page 3 of 4




be distributed to Authorized Claimants. To encourage Authorized Claimants to promptly deposit

their payments, all distribution checks will bear a notation: “CASH PROMPTLY. VOID AND

SUBJECT TO REDISTRIBUTION IF NOT CASHED BY DATE 90 DAYS AFTER ISSUE

DATE.” Authorized Claimants who fail to negotiate a distribution check within the time allotted

or consistent with the terms outlined in the Segura Declaration will irrevocably forfeit all recovery

from the Settlement.

       7.      After the Initial Distribution of the Net Settlement Fund, the Claims Administrator

shall make reasonable and diligent efforts to have Authorized Claimants cash their distribution

checks. To the extent any monies remain in the fund nine (9) months after the Initial Distribution,

if Lead Counsel, in consultation with the Claims Administrator, determines that it is cost-effective

to do so, the Claims Administrator shall conduct a redistribution of the funds remaining after

payment of any unpaid fees and expenses incurred in administering the Settlement, including for

such redistribution, to Authorized Claimants who have cashed their Initial Distributions and who

would receive at least $10.00 from such redistribution. Additional redistributions to Authorized

Claimants who have cashed their prior checks and who would receive at least $10.00 on such

additional redistributions may occur thereafter if Lead Counsel, in consultation with the Claims

Administrator, determines that additional redistributions, after the deduction of any additional fees

and expenses incurred in administering the Settlement, including for such redistributions, would

be cost-effective.

       8.      If funds remain in the Net Settlement Fund after the additional distributions, at the

discretion of Lead Counsel, distributions would be made on a pro rata basis for Claims that were

previously submitted but modified after January 31, 2020 and that would have been eligible for

payment or an additional payment under the Plan of Allocation if received prior to January 31,

2020, but only to the extent that the additional distribution would bring them into parity with other

Authorized Claimants.

                                                 2
      Case 1:15-cv-07614-RA-GWG Document 202
                                         201 Filed 09/21/20
                                                   04/13/20 Page 4 of 4




       9.      At such time as Lead Counsel, in consultation with the Claims Administrator,

determine that no additional distributions are cost-effective, then the funds will be donated to

Investor Protection Trust, a non-sectarian, not-for-profit organization.

       10.     All persons involved in the review, verification, calculation, tabulation, or any other

aspect of the processing of the claims submitted herein, or otherwise involved in the administration

or taxation of the Settlement Fund or the Net Settlement Fund, are released and discharged from

any and all claims arising out of such involvement, and all Settlement Class Members, whether or

not they are to receive payment from the Net Settlement Fund, are barred from making any further

claim against the Net Settlement Fund or the released persons beyond the amount allocated to them

pursuant to this Order.

       11.     The Claims Administrator is authorized to discard: (i) paper or hard copies of the

Proofs of Claim Form and supporting documents two years after the Initial Distribution or one

year after the Second Distribution (if it occurs); and (ii) electronic or magnetic media data not less

than one year after the final distribution of the Net Settlement Fund to Authorized Claimants.

                                                                September___,
       SO ORDERED in the Southern District of New York on _____________   21 2020.




                                           The Honorable Ronnie Abrams
                                           United States District Judge




                                                  3
